Citation Nr: 1126917	
Decision Date: 07/19/11    Archive Date: 07/29/11

DOCKET NO.  03-22 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's claim for entitlement to service connection for fibrosarcoma of the left thigh, claimed as secondary to chemical exposure, to include radiation and/or herbicides.

2.  Entitlement to service connection for fibrosarcoma of the left thigh, claimed as secondary to chemical exposure, to include radiation and/or herbicides.

3.  Whether new and material evidence has been received to reopen the Veteran's claim for entitlement to service connection for Grave's disease, claimed as secondary to chemical exposure, to include radiation and/or herbicides.

4.  Entitlement to service connection for Grave's disease, claimed as secondary to chemical exposure, to include radiation and/or herbicides.

5.  Whether new and material evidence has been received to reopen the Veteran's claim for entitlement to service connection for residuals of a subcutaneous nodule excision, left abdominal wall, claimed as secondary to chemical exposure, to include radiation and/or herbicides.

6.  Entitlement to service connection for residuals of a subcutaneous nodule excision, left abdominal wall, claimed as secondary to chemical exposure, to include radiation and/or herbicides.

7.  Whether new and material evidence has been received to reopen the Veteran's claim for entitlement to service connection for skin cancer of the arms and legs, claimed as secondary to chemical exposure, to include radiation and/or herbicides.

8.  Entitlement to service connection for skin cancer of the arms and legs, claimed as secondary to chemical exposure, to include radiation and/or herbicides.

9.  Entitlement to service connection for hypertension, claimed as secondary to chemical exposure, to include radiation and/or herbicides.

10.  Entitlement to service connection for depression, claimed as secondary to chemical exposure, to include radiation and/or herbicides.

11.  Entitlement to service connection for nephrolithiasis, claimed as secondary to chemical exposure, to include radiation and/or herbicides.

12.  Entitlement to service connection for papular lesions, claimed as secondary to chemical exposure, to include radiation and/or herbicides. 

13.  Entitlement to service connection for heart palpitations and atrial fibrillation, claimed as secondary to chemical exposure, to include radiation and/or herbicides.


REPRESENTATION

Appellant represented by:	Douglas Rosinski, Attorney at Law



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from July 1960 to August 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2002 rating decision of the Phoenix, Arizona, Regional Office (RO) of the Department of Veterans Affairs (VA), which confirmed the previous denials of entitlement to service connection for fibrosarcoma of the left thigh, Grave's disease, residual of excision of a subcutaneous nodule of the left upper abdominal wall, and skin cancer of the arms of legs, and denied service connection for hypertension, depression, nephrolithiasis, papular lesions of the left side and neck, and heart palpitations and atrial fibrillations.  All claims were made as due to Agent Orange, ionizing radiation and chemical and biological agents.

The Veteran testified before a decision review officer at the RO in January 2004.  In October 2005, he testified before the undersigned Veterans Law Judge, seated at the RO in Phoenix, Arizona.  Copies of the hearing transcripts are in the record.

In September 2006, the Board remanded the issues of whether new and material evidence had been presented to reopen the Veteran's claims for entitlement to service connection for fibrosarcoma of the left thigh, Grave's disease, residual of excision of a subcutaneous nodule of the left upper abdominal wall, and skin cancer of the arms of legs, and denied the claims for entitlement to service connection for hypertension, depression, nephrolithiasis, papular lesions of the left side and neck, and heart palpitations and atrial fibrillations.  

The Veteran appealed the Board's denial of his service connection claims to the United States Court of Appeals for Veterans Claims (Court).  In a June 2007 Order, the Court granted a June 2007 Joint Motion for Remand (Joint Remand) which vacated that part of the Board's decision which denied entitlement to service connection for hypertension, depression, nephrolithiasis, papular lesions of the left side and neck, and heart palpitations and atrial fibrillations, and remanded that part of the appeal for further development consistent with its instructions.  The Court noted that the Veteran's claims to reopen were not before it, as they had been remanded to the RO for additional development. 

In February 2008, the Board remanded the case for development consistent with the Joint Remand, with regard to the service connection claims, and for the RO to readjudicate the claims to reopen.  All issues are again before the Board for further appellate review.

The Board has a legal duty to address the "new and material evidence" requirement regardless of the actions of the RO.  If the Board finds that no new and material evidence has been submitted it is bound by a statutory mandate not to consider the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995).

The issue of entitlement to service connection for fibrosarcoma of the left thigh, Grave's disease, residual of excision of a subcutaneous nodule of the left upper abdominal wall, and skin cancer of the arms of legs, depression and popular lesions are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  In a February 1997 rating decision, the RO found that the Veteran's claims for entitlement to service connection for fibrosarcoma of the left thigh, Grave's disease, residual of excision of a subcutaneous nodule of the left upper abdominal wall, and skin cancer of the arms of legs were not well grounded, denied service connection for fibrosarcoma of the left thigh, Grave's disease, and residual of excision of a subcutaneous nodule of the left upper abdominal wall and deferred the decision as to entitlement to service connection skin cancer of the arms and neck; the Veteran filed a notice of disagreement (NOD) with this decision in May 1997, and was issued a statement of the case (SOC) in July 1997, but did not perfect this appeal; this decision became final.  

2.  In a September 1997 rating decision, the RO found that the Veteran's claim for entitlement to service connection for skin cancer of the arms and neck was not well grounded, he Veteran did not file an NOD with this decision; this decision became final.

3.  Evidence added to the record since the February and September 1997 rating decisions relates, by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the Veteran's service-connection claims for fibrosarcoma of the left thigh, Grave's disease, residual of excision of a subcutaneous nodule of the left upper abdominal wall, and skin cancer of the arms of legs.

4.  The competent and credible evidence of record does not show that the Veteran's hypertension began during, was otherwise caused by or is etiologically related to his active service, to include alleged in-service exposure to biological or chemical agents, to include herbicides, or ionizing radiation.

5.  The competent and credible evidence of record does not show that the Veteran has nephrolithiasis which began during, was otherwise caused by or is etiologically related to his active service, to include alleged in-service exposure to biological or chemical agents, to include herbicides, or ionizing radiation.
 
6.  The competent and credible evidence of record does not show that the Veteran has heart palpitations and atrial fibrillation which began during, was otherwise caused by or is etiologically related to his active service, to include alleged in-service exposure to biological or chemical agents, to include herbicides, or ionizing radiation.


CONCLUSIONS OF LAW

1.  The February and September 1997 rating decisions are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

2.  New and material evidence has been received since the February and September 1997 rating decisions sufficient to reopen the Veteran's claims for service connection for fibrosarcoma of the left thigh, Grave's disease, residual of excision of a subcutaneous nodule of the left upper abdominal wall, and skin cancer of the arms of legs.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  Hypertension was not incurred in or aggravated by service, nor may it be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311 (2010).

4.  Nephrolithiasis was not incurred in or aggravated by service, nor may it be presumed to have been incurred in service. 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311 (2010).

5.  Heart palpitations and atrial fibrillation were not incurred in or aggravated by service, nor may it be presumed to have been incurred in service.  38 U.S.C.A.
§§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to the claims to reopen, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

With regard to the Veteran's service connection claims, the duty to notify was not satisfied prior to the initial unfavorable decision on the claim by the AOJ.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."  Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

In this case, the duty to notify was satisfied subsequent to the initial AOJ decision by way of a letter sent to the appellant in July 2008 that fully addressed all notice elements.  The letter informed the appellant of what evidence was required to substantiate the claim(s) and of the appellant's and VA's respective duties for obtaining evidence.  Although the notice letter was not sent before the initial AOJ decision in this matter, the Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of his claims and given ample time to respond, but the AOJ also readjudicated the case by way of a February 2010 supplemental statement of the case issued after the notice was provided.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, although this notice was not provided until March 2006, such error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). Service treatment records, VA treatment records, non-VA treatment records, and lay statements have been associated with the record.

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In its Joint Remand, the Court found a remand was necessary for VA to properly fulfill its duty to notify and assist the Veteran in substantiating his claim.  The Court noted that the Veteran had not received proper notice for his claims for service connection filed in October 2002.  In addition, the Court found that, although VA examinations were not provided to the Veteran, he met the criteria for VA examinations for his claimed conditions.  Finally, the Court found that the Board had not adequately assessed the Veteran's lay statements regarding his in-service exposure to "forced exposure to actual agents and injections of atropine."  See Joint Remand, June 2007, page 9.  The Board remanded this case in February 2008, for further development consistent with the Court's instructions.  In its remand, the Board instructed the RO to provide the Veteran with the required notification for his service connection claims and to provide him with VA examinations to obtain an opinion as to whether his claimed conditions were related to service, to include to exposure to the atomic, biological or chemical agents that he contended he was exposed to during active duty.  The RO provided the Veteran with appropriate notification in a July 2008 letter, and provided the Veteran with VA examinations in November 2008 and September 2009.  With regard to the Court's finding that the Board did not adequately assess the Veteran's lay statements regarding his in-service exposure, this will be addressed below in this decision.  Otherwise, the Board finds that the RO has substantially complied with the Board's February 2008 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Claims to Reopen

In this case, the initial issue is whether new and material evidence has been presented in order to reopen the Veteran's claims for service connection for fibrosarcoma of the left thigh, Grave's disease, residual of excision of a subcutaneous nodule of the left upper abdominal wall, and skin cancer of the arms of legs, all to include as due to ionizing radiation.  

As noted above, the requirement of submitting new and material evidence to reopen a claim is a material legal issue that the Board is required to address on appeal. Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).

In the February 1997 rating decision, the RO found that the Veteran's claims for entitlement to service connection for fibrosarcoma of the left thigh, Grave's disease, residual of excision of a subcutaneous nodule of the left upper abdominal wall, and skin cancer of the arms of legs on a direct basis were not well grounded and denied service connection for fibrosarcoma of the left thigh, Grave's disease, and residual of excision of a subcutaneous nodule of the left upper abdominal wall.  The RO found that there was no evidence of these disorders while the Veteran was in service or within one year of his discharge and that none of these three disorders had been determined by VA to be related to ionizing radiation exposure.  At that time, the RO deferred the decision as to entitlement to service connection skin cancer of the arms and neck, pending a determination as to whether the Veteran had been exposed to ionizing radiation while in service.  The Veteran filed an NOD with this decision in May 1997, and was issued an SOC in July 1997.  However, he did not perfect this appeal by filing a substantive appeal, and this decision became final.  In a September 1997 rating decision, the RO found that the Veteran's claim for entitlement to service connection for skin cancer of the arms and neck was not well grounded, since there was no evidence that the Veteran had a diagnosis of skin cancer.  The Veteran did not file an NOD with this decision, and it became final.

When a claim to reopen is presented, a two-step analysis is performed.  The first step of which is a determination of whether the evidence presented or secured since the last final disallowance of the claim is 'new and material.'  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a) (2010).  Second, if VA determines that the evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist has been fulfilled.  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is not new and material, the inquiry ends and the claim cannot be reopened.

In determining whether the evidence is new and material, the credibility of the newly presented evidence is presumed.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam).  The Board is required to consider all of the evidence received since the last disallowance. Hickson v. West, 12 Vet. App. 247, 251 (1999).

The Board notes that, in a recent case, the Court found that the language of 38 C.F.R. § 3.156(a) created a low threshold, and viewed the phrase 'raises a reasonable possibility of substantiating the claim' as 'enabling rather than precluding reopening.'  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which 'does not require new and material evidence as to each previously unproven element of a claim.' Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010).

The Veteran filed to reopen his claims in September 2002.  He has indicated that he feels that these disorders are due to exposure, not only to radiation, but to chemical exposure, to include herbicides. 

The new evidence received since the 1997 rating decisions includes a September 2005 letter from P.O. Wheeler, Captain in the United States Navy and Deputy Director of Naval History in the Department of the Navy, to Senator Jon Kyl, of Tucson Arizona, which addressed the contentions of the Veteran's sister regarding his participation in the Atomic, Biological and Chemical Warfare School.  Captain Wheeler noted that the nature of the events related to the Veteran's time at this school suggest the possibility of his having been selected for participation in medical research or testing.  The Veteran also submitted an article from the newspaper Arizona Daily Star, dated on July 1, 2003, which reflected that the United States military conducted 50 secret tests using potentially dangerous chemical and biological agents during a time period from 1962 to 1973.  The Board finds that this evidence is new, since it was not part of the record at the time of the 1997 rating decisions.  In addition, as it raises a reasonable possibility of substantiating the claim, it is considered material evidence, with regard to all of the Veteran's claims to reopen.  The Board notes that all of the Veteran's claims are now based upon his contentions that he was exposed to chemical, biological and atomic agents during his active duty.  As such, the Veteran's service-connection claims for fibrosarcoma of the left thigh, Grave's disease, residuals of excision of a subcutaneous nodule of the left upper abdominal wall, and skin cancer of the arms of legs are reopened.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.

Governing Laws and Regulations for Service Connection-Direct and Presumptive

Service connection may be granted if it is shown the Veteran develops a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

A disorder may also be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  That is, a Veteran can establish continuity of symptomatology in cases where the Veteran cannot fully establish the in-service and/or nexus elements of service connection discussed above.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To establish continuity of symptomatology, the Court held a Veteran must show "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr, 21 Vet. App. at 307.  Whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question, that is, whether the relationship and disability are capable of lay observation.  Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  For continuity of symptomatology, the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  The Board may, however, consider a lack of contemporaneous medical evidence as one factor, among others, in determining the credibility of lay evidence.  Id. at 1337.

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a) (West 2002).  With regard to lay evidence, the Federal Circuit Court recently held that lay evidence, when competent, can establish a nexus between the Veteran's disability and an in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); but see Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) ("VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to").  Citing its previous decisions in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated in Davidson that it has previously and explicitly rejected the view that competent medical evidence is always required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  See id. at 1316.  Instead, under 38 U.S.C.A. §§ 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377 (footnote omitted).  For example, a layperson would be competent to identify a "simple" condition like a broken leg, but would not be competent to identify a form of cancer.  Id. at 1377 n.4.

In short, lay evidence that is both competent and credible may establish the presence of a condition during service, post-service continuity of symptomatology, and a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307-09.  But "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Id. at 308.  See also Savage, 10 Vet. App. at 498.

The Board is required to include in its decision a written statement of the reasons or bases for its findings and conclusions on all material issues of fact and law presented on the record; that statement must be adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate informed review by the Court.  See U.S.C. Section 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995), Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990).  Additionally, the Board must consider all theories of entitlement raised by the record.  See Robinson v. Mansfield, 21 Vet. App.

As to presumptive service connection as it related to exposure to herbicides, certain diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A. 
§ 1116(a)(1); 38 C.F.R. § 3.307(a)(6). 

In such circumstances, service connection may be granted on a presumptive basis for the diseases listed in 38 C.F.R. § 3.309(e), amended to add AL amyloidosis.  See 74 Fed. Reg. 21,258 (May 7, 2009); see also 38 C.F.R. § 3.307(a)(6)(ii).  The specified diseases which have been listed therein include prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (including adult fibrosarcoma), and chronic lymphocytic leukemia (CLL).  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

Effective August 31, 2010, 38 C.F.R. § 3.309(e) provides that presumptive service connection based on herbicide exposure is available for: ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); and Parkinson's disease.  See 75 Fed. Reg. 53, 202 (Aug. 31, 2010) (to be codified at 38 C.F.R. § 3.309(e)).

VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined that a presumption of service connection is warranted.  See 59 Fed. Reg. 341-46 (Jan. 4, 1994); see also 61 Fed. Reg. 57,586-57,589 (Nov. 7, 1996); 68 Fed. Reg. 27,630-27,641 (May 20, 2003); 72 Fed. Reg. 32,395-32,407 (June 12, 2007); 75 Fed. Reg. 32,540- 32,553 (June 8, 2010).

For the purposes of this section, the term 'herbicide agent' means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  The diseases listed at 
§ 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year, after the last date on which a Veteran was exposed to an herbicide agent during active military, naval, or air service.

If a Veteran did not serve in the Republic of Vietnam during the Vietnam era, actual exposure to herbicides must be verified through appropriate service department or other sources in order for the presumption of service connection for a herbicide-related diseased under 38 C.F.R. § 3.309(e) to be applicable.  Exposure to herbicides is not presumed in such instances.  However, once exposure to herbicides has been established by the evidence of record, the presumption of service connection found in 38 C.F.R. § 3.309(e) for herbicide-related diseases is applicable.

With regard to the presumptive provisions for entitlement to service connection due to radiation exposure, service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established in any of three different ways.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are diseases that are presumptively service connected in radiation-exposed Veterans under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Second, service connection can be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a radiogenic disease.  Third, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

A 'radiation-exposed Veteran' is defined by 38 C.F.R. § 3.309(d)(3) as a Veteran who while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  'Radiation-risk activity' is defined to mean onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan or Nagasaki, Japan by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; or internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945 through July 1, 1946.  38 C.F.R. § 3.309(d)(i),(ii).

If a claimant does not qualify as a 'radiation-exposed Veteran' under 38 C.F.R. 
§ 3.309(d)(3), service connection may also be considered based on exposure to ionizing radiation under the provisions of 38 C.F.R. § 3.311.  To consider service connection under section 3.311, the evidence must show the following: (1) the Veteran was exposed to ionizing radiation in service; (2) he subsequently developed a radiogenic disease; and (3) such disease first became manifest within a period specified by the regulations.  38 C.F.R. § 3.311(b).

Under 38 C.F.R. § 3.311, a 'radiogenic disease' means a disease that may be induced by ionizing radiation and includes several forms of cancer, but does not include infertility.  38 C.F.R. § 3.311(b)(2).

If the Veteran has been diagnosed with a radiogenic disease and it is contended that the disease was the result of such exposure, an assessment will be made as to the size and nature of the radiation dose or doses.  Records concerning exposure will be obtained and the record will be forwarded to the Under Secretary for Health for the preparation of a dose estimate to the extent feasible.  See 38 C.F.R. 
§ 3.311(a)(2)(iii).  The Under Secretary will make the determination whether the nature and extent of any established exposure was sufficient to cause the claimed radiogenic disease.

In addition to the presumption provisions for service connection due to exposure to herbicides and radiation, the Board has a duty to consider service connection on a direct basis.  Combee, supra.

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis

At his hearing, the Veteran contended that he has hypertension, nephrolithiasis, and heart palpitations and atrial fibrillations as a result of in-service exposure to radiation, chemical and herbicide exposure at the Atomic, Biological and Chemical Warfare school that the attended while on active duty.  The Veteran's service personnel records reflect that he attended this school in June 1961 and in March and April 1963.  At his hearing, the Veteran clarified that the tests he contends are a basis for his claims were conducted during his attendance in March and April 1963.  In addition, he testified that he was exposed to herbicides while on active duty in Guam, where herbicides were stored and were in a reservoir from which he drank.  He also contended that he was exposed to radiation while in Guam, from contamination from nuclear blasts on Christmas Island and Johnson Island, and that it traveled with the jet stream over head in Guam.

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan, supra.  The evaluation of evidence generally involves a three step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Then, the Board must determine whether the evidence is credible.  The Board must make an express credibility finding regarding lay evidence.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Finally, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

In assessing the evidence of record, the Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  The competence of evidence, the Court has held, is a legal concept, which is useful in determining whether testimony may be heard and considered by the trier of fact, while the credibility of such evidence is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker, 10 Vet. App. at 74.  See also Layno, supra. 

The Veteran's credibility affects the weight to be given to his testimony, and it is the Board's responsibility to determine the appropriate weight.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When weighing lay evidence such as this, the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992)).  Personal interest may also affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991). 

With regard to the Veteran's statements concerning his in-service exposure to herbicides, radiation, chemical and biological agents during his attendance at the Atomic, Biological and Chemical Warfare school while on active duty, the Board finds that the Veteran is credible in reporting that he participated in some sort of testing while on active duty in 1963.  The Veteran has consistently contended that he was exposed to a variety of chemical and biological agents, and to radiation, even giving detailed accounts of how these agents were administered and that they used litmus tests to identify the agents.  The September 2005 letter from Captain Wheeler tends to support the possibility that he was part of some sort of medical testing while on active duty.  However, while the Veteran has indicated that the litmus tests identified the substances he was exposed to, is in unclear that the Veteran can accurately identify the substances from this claimed medical experiment that occurred well over 40 years ago.  In statements made to the VA since August 2002, the Veteran has reported that he was exposed to riot gas, defoliants, ionizing radiation, mustard gas, atropine and other chemicals.  However, the Board notes that, when he initially filed claims based on this exposure in July 1996, he indicated that, while attending the Atomic, Biological and Chemical warfare school, he injected himself with what he "believed to be an anti-nerve type agent."  It appears that, at that point in time, he was not able to recall in any sort of detail the identity of the agents he claims he was exposed to at this school.  In addition, in his May 1997 NOD to another decision based upon his claimed exposure at this school, he claimed exposure to ionizing radiation only.  The Board notes that these statements were made over 10 years ago, closer to the time period during which he underwent his claimed testing.  The Board finds that, while it is not definite, it is reasonable to conclude that his recollection of events that occurred in 1963 would be more precise closer to the actual claimed events.  This contradiction in his ability to recall specific details regarding the identification of the substances he claims exposure to in service diminishes the credibility of these statements, and therefore the probative value as well.

In addition, there is no evidence, other than the Veteran's own statements, in the record which identifies the agents he claims exposure to in service.  While this fact alone cannot be used to assess the Veteran's credibility, it certainly weighs against the value of his statements regarding the identity of the substances he was exposed to.  For these reasons, the Board finds that, while the Veteran is credible to report that he was involved in some sort of medical experiments while attending the Atomic, Biological and Chemical warfare school in 1963, he is not credible to identify the actual substances that he was exposed to.  Finally, while the Veteran submitted a newspaper article which reported that the Pentagon conducted experiments on military personnel with potentially dangerous chemical and biological agents, there is absolutely no evidence that this article relates to the school the Veteran attended in March 1963.  

The Board notes that the Veteran has also claimed that he was exposed to herbicides while serving on active duty in Guam.  Nevertheless, none of the Veteran's claimed disorders being decided in this appeal, hypertension, nephrolithiasis, and heart palpitations and atrial fibrillations, are included in the regulations which set out the diseases which have been determined to be related to herbicide exposure under the regulations.  38 C.F.R. § 3.309(e).  Under the most recent amendments to this regulation, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina) have been added to the list of disease associated with herbicide exposure.  The Board notes that the Veteran has claimed that he has heart palpitations and atrial fibrillation which are due to in-service herbicide exposure; however, the competent medical evidence of record does not show that the Veteran has any of these cardiac disorders.  As noted above, the there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined that a presumption of service connection is warranted.  Therefore, even though the Board acknowledges the Veteran's credible accounts of undergoing some sort of testing while on active duty, and even if his statements that he was exposed to herbicides during this testing were considered to be credible, service connection still would not be available to the Veteran on a presumptive basis for hypertension, nephrolithiasis, and heart palpitations and atrial fibrillations as due to herbicide exposure, since these disorders have not been related to such exposure by VA regulations.  38 C.F.R. § 3.309(e).

In addition, the Veteran does not qualify as a 'radiation-exposed Veteran.'  There is no evidence in the record that he participated onsite in a test involving the atmospheric detonation of a nuclear device, was present during the occupation of Hiroshima, Japan or Nagasaki, Japan, or was interned as a prisoner of war.  He did not participate in any 'radiation-risk activity' as defined by the regulation.  Therefore, he does not qualify for presumptive service connection under 38 C.F.R. § 3.309(d).

In addition, the claims on appeal are for service connection for hypertension, nephrolithiasis, and heart palpitations and atrial fibrillations; none of these disorders are considered a radiogenic disease under the regulations, and therefore, even if radiation exposure were conceded, the Veteran is not entitled to service connection under the provisions of 38 C.F.R. § 3.311 since he has not been diagnosed with a radiogenic disease.  38 C.F.R. § 3.311.

The Board notes that, as will be discussed further below, the medical evidence of record fails to show that the Veteran has currently diagnosed nephrolithiasis or any cardiac disorder causing heart palpitations or atrial fibrillation.  The Veteran has not made contentions that he currently has had recent or chronic kidney stones or heart palpitations or atrial fibrillation.  Without evidence of a current disability, service connection cannot be granted under any theory of entitlement.  Brammer.  

In addition to the presumption provisions for service connection due to exposure to radiation, the Board has a duty to consider service connection on a direct basis. Combee, supra.

Direct service connection - hypertension

The Veteran's service treatment records do not show any evidence of or treatment for hypertension.  

VA medical records beginning in 1999 reflect ongoing treatment for hypertension.  A November 2008 VA examinations reflects that the examiner noted that the Veteran's hypertension was diagnosed in 1968 or so, with daily treatment since that time.  

A September 2009 addendum to the November 2008 examination reflects that the examiner noted that there was no body of scientific knowledge linking chronic (sustained) hypertension onset and/or aggravation with radiation, or chemical exposure to mustard gas or atropine.  Also, the examiner noted that hypertension is not one of the presumptive diagnoses associated with herbicide (Agent Orange) exposure and, therefore, hypertension is not related to, or aggravated by, any of these exposures.

The Board finds that, based upon the evidence of record, service connection is not warranted for hypertension on a direct basis.  It should be noted that the Veteran has not contended that his hypertension began during service.  Indeed, service treatment records do not show any treatment for or a diagnosis of hypertension.  In addition, there is no evidence that the Veteran's hypertension manifested during service.  The Board notes that service connection on a presumptive basis is available for hypertension as a chronic illness if there is evidence that it manifested within one year of service.  However, in this case, there is no evidence that the Veteran's hypertension manifested during this timeframe.  38 C.F.R. § 3.307, 3.309(a).  It appears that the Veteran's hypertension did not manifest until several years following his discharge from active duty in August 1964.

In addition, the competent medical evidence of record does not associate the Veteran's hypertension with any exposure to chemical or biological agents, or to radiation exposure.  The November 2008 and September 2009 VA examiners reviewed the claims file and based the opinions on published medical literature. 

Direct service connection - nephrolithiasis

The Veteran's service treatment records do not show any evidence of or treatment for nephrolithiasis.  

A January 1969 intravenous pyelogram (IVP) of the Veteran's kidneys was reflected as normal.  

Private medical records showing treatment from May 1994 through July 1996 reflect that, in early 1995, the private physician noted that the Veteran had a past medical history of nephrolithiasis, and that the Veteran passed a kidney stone in February 1996.

In a November 2008 VA examination, the examiner noted that the Veteran was first diagnosed with nephrolithiasis in 1970, and the Veteran had multiple procedures to remove stones over the years, but he was not on any special diet.  He was treated with medication.  The examiner found that the Veteran had nephrolithiasis by history, without sequelae, and erectile dysfunction.  The examiner noted that the Veteran had a normal IVP, and a recent normal renal ultrasound, that is, no kidney stones or sequelae of such found.    

In a September 2009 VA addendum to the November 2008 examination, the examiner noted that there was no evidence of any kidney stones or any of its possible sequalae on examination.  In addition, the examiner found that there was no body of scientific knowledge linking nephrolithiasis onset and/or aggravation with radiation, or chemical exposure to mustard gas or atropine.  Also, nephrolithiasis was not one of the presumptive diagnoses associated with herbicide exposure.  Therefore, the examiner concluded, nephrolithiasis was not related to or aggravated by any of the exposures.

The Board finds that, based upon the evidence of record, service connection is not warranted for nephrolithiasis, on a direct basis.  It should be noted that the Veteran has not contended that his nephrolithiasis began to manifest during service.  As noted above, one of the fundamental requirements for entitlement to service connection is a current disability.  In this case, however, there is no medical evidence showing a current disability, and the Veteran has not contended that he currently has kidney stones.  While it appears that he has a history of passing kidney stones intermittently, the November 2008 VA examiner indicted that the Veteran had nephrolithiasis by history, without sequelae, and that a recent normal renal ultrasound showed no kidney stones or sequelae of such found.  In addition, the September 2009 VA addendum showed that there was no evidence of any kidney stones or any of its possible sequalae on examination.  As such, without evidence of a current medical disorder, service connection cannot be granted, on direct or presumptive bases.  Brammer.

In addition, the competent medical evidence of record does not associate nephrolithiasus with any exposure to chemical or biological agents, or to radiation exposure.  The November 2008 and September 2009 VA examiners reviewed the claims file and based the opinions on published medical literature. 

Direct service connection - heart palpitations and atrial fibrillations

The Veteran's service treatment records do not show any evidence of or treatment for hypertension, nephrolithiasis, and heart palpitations and atrial fibrillations.  

Private medical records showing treatment from May 1994 through July 1996 show that the Veteran reported several instances of a racing heartbeat, which appeared to be associated with anxiety.  

In terms of the Veteran's claimed heart palpations and atrial fibrillation, the November 2008 VA examiner also noted there was no history of a myocardial infarction, and had a history of paroxysmal atrial fibrillations.  The Veteran was on beta blockers and cumadin, and had no electric cardioversion, no pacemaker and no cardiac surgery.  The examiner found that there was a normal (negative) Thalium exercise stress test, with no arrhythmia at the time of the examination, and a history of atrial fibrillation.  The examiner concluded that the Thalium study found no ischemia and an ejection fraction of 62 percent which were normal.  In addition, an ECG found no rhythm disturbance.  The Veteran's history of was positive for atrial fibrillation with appropriate medical treatment of beta blockers/warfarin combination.  The examiner also found that there was no scientific body of knowledge to link this to a history of exposure to agent orange.

In a September 2009 addendum, the examiner noted that there was no body of scientific knowledge linking palpations and/or onset and/or aggravation with radiation, or chemical exposure to mustard gas.  The examiner noted that, acutely, for a matter of seconds to minutes, absorbing atropine as an injection or as eye drops, there may be manifest palpitations, and heart rhythm disturbances, up to and including atrial fibrillations, but that this was a very short lived event.  The examiner also noted that the Veteran did not have atrial fibrillation at the time of the examination, and that there was no body of knowledge to suggest this may become chronic and self sustaining after the acute exposure.  Therefore, the examiner concluded that palpitations or atrial fibrillation are not related to, or aggravated by, any of these exposures.

The Board finds that, based upon the evidence of record, service connection is not warranted for heart palpitations or atrial fibrillation, on a direct basis.  It should be noted that the Veteran has not contended that his heart palpitations or atrial fibrillation began to manifest during service.  In addition, as noted above, for service connection to be warranted, there needs to be a current medical condition.  Brammer.  In this case, however, there is no evidence that the Veteran has a current cardiac condition, including heart palpitations or atrial fibrillation, and the Veteran has not contended that he currently has chronic heart palpitations or atrial fibrillation.  The November 2008 VA examiner found that there was a normal (negative) Thalium exercise stress test, with no arrhythmia at the time of the examination, and a history of atrial fibrillation.  The examiner concluded that the Thalium study found no ischemia and an ejection fraction of 62 percent, which were normal.  In addition, an electrocardiogram (ECG) found no rhythm disturbance.  The Veteran's history was positive for atrial fibrillation with appropriate medical treatment of beta blockers/warfarin combination.  In a September 2009 addendum, the examiner noted that the Veteran did not have atrial fibrillation at the time of the examination.  As such, without evidence of a current medical disorder, service connection cannot be granted, on direct or presumptive bases.  Brammer.

In addition, while the September 2009 VA examiner noted that, acutely, for a matter of seconds to minutes, absorbing atropine may manifest palpitations, and heart rhythm disturbances, up to and including atrial fibrillations, this was a very short lived event; the competent medical evidence of record does not associate sustained heart palpitations or atrial fibrillation with any exposure to chemical or biological agents, or to radiation exposure.  The November 2008 and September 2009 VA examiners reviewed the claims file and based the opinions on published medical literature. 

To the extent that the lay statements by the Veteran relating his hypertension, nephrolithiasis and heart palpitations and atrial fibrillation can be accorded any weight in deciding this case, the Board observes that while lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, they are not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).   Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).   However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

In the instant case, the Board finds that the question regarding the potential relationship between his hypertension, nephrolithiasis and heart palpitations and atrial fibrillation and any instance of his military service, to include exposure to chemical or biological or to radiation, to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).   Additionally, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992).  

Therefore, while the Veteran is competent to describe his physical difficulties, the Board accords his statements regarding the etiology of his hypertension, nephrolithiasis and heart palpitations and atrial fibrillation little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  Moreover, the Veteran has only offered conclusory statements regarding the relationship between his hypertension, nephrolithiasis and heart palpitations and atrial fibrillation and his military service.  In contrast, the VA examiners who provided the November 2008 examinations and the September 2009 addendums took into consideration all the relevant facts and reviewed the entire claims file in providing the opinion.  Moreover, such medical examination reports contained clear conclusions with supporting data, and a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, the Board accords great probative weight to the VA examiner's opinions.

Therefore, the Board finds that the Veteran's contentions regarding the etiology of his hypertension, nephrolithiasis and heart palpitations and atrial fibrillation are outweighed by the competent and probative VA examiner's findings.  As such, the Board finds that service connection for hypertension, nephrolithiasis and heart palpitations and atrial fibrillation is not warranted.  

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the appellant's claim of entitlement to service connection for hypertension, nephrolithiasis and heart palpitations and atrial fibrillation, on a direct and a presumptive basis.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107.


ORDER

As new and material evidence has been received, the claims for entitlement to service connection for fibrosarcoma of the left thigh, Grave's disease, residual of excision of a subcutaneous nodule of the left upper abdominal wall, and skin cancer of the arms of legs is reopened.  To this extent, the appeal is granted.

Service connection for hypertension, claimed as secondary to chemical exposure, to include radiation and/or herbicides, is denied.

Service connection for nephrolithiasis, claimed as secondary to chemical exposure, to include radiation and/or herbicides, is denied.

Service connection for heart palpitations and atrial fibrillation, claimed as secondary to chemical exposure, to include radiation and/or herbicides, is denied.


REMAND

The duty to assist includes obtaining additional medical records or an examination when necessary to make an adequate determination.  Duenas v. Principi, 18 Vet. App. 512 (2005).  

As an initial matter, with regard to the Veteran's claim for entitlement to service connection for papular lesions, the Board notes that the VA examiner who provided the September 2009 addendum noted that photographs of the Veteran's skin had been ordered, but had not been seen by him.  He indicated that there was a possibility that the Veteran's skin condition could be related to his claimed in-service exposure to mustard gas, but it appeared that he would need to see the photographs to render an opinion.  The Board notes that the claims file contained a photograph of the Veteran's skin.  As such, on remand, the Veteran's claims file should be returned to the September 2009 examiner, in order for him to review the photograph contained in the claims file, and to render an opinion with regard to the etiology of the Veteran's skin condition.
 
In addition, the Board finds that the Veteran should be afforded VA examinations to determine the etiology of his claimed fibrosarcoma of the left thigh, Grave's disease, residuals of excision of a subcutaneous nodule of the left upper abdominal wall, and skin cancer of the arms and legs, including whether these conditions began to manifest during active duty.  

With regard to the Veteran's claim that he was exposed to herbicides while serving in Guam, the Board notes that one of his claimed disabilities, fibrosarcoma of the thigh, is listed as one of the diseases that has been determined to be related to herbicides under the regulations.  38 C.F.R. § 3.309(e).  The Court has consistently held that the evidentiary development procedures provided in VBA's Adjudication Procedure Manual, M21-1, are binding.  See Patton v. West, 12 Vet. App. 272, 282 (1999) (holding that the Board failed to comply with the duty to assist requirement when it failed to remand the case for compliance with the evidentiary development called for by the M21-1).

Pertinent provisions of the VA Adjudication Manual set forth procedures that VA must follow to verify herbicide exposure in locations other than the Republic of Vietnam or along the Demilitarized Zone of Korea.  Specifically, the M21-1MR provides that the following development should be performed:

a) Ask the appellant for the approximate dates, location, and nature of the alleged exposure.  b) Furnish the appellant's description of exposure to Compensation and Pension (C&P) service via e-mail at VAVBAWAS/CO/211/AgentOrange and request a review of the Department of Defense's inventory of herbicide operations to determine whether herbicides were used as alleged.  c) If C&P Service review does not confirm that herbicides were used as alleged, submit a request to The United States Joint Services Records Research Center (JSRRC) for verification of exposure to herbicides. See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n).

To date, development regarding the appellant's reported service in Guam has not been performed.  Accordingly, this case must be remanded for development in accordance with M21-1MR to be performed.

Finally, with regard to the Veteran's claim for entitlement to service connection for depression, the November 2008 VA psychiatric examiner diagnosed the Veteran with depressive disorder not otherwise specified, and related it to his diagnosis of fibrosarcoma.  As the issue of service connection for fibrosarcoma is being remanded, the Board finds that a decision regarding the Veteran's claim for entitlement to service connection for depression must be deferred pending a decision on his fibrosarcoma claim.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the appellant for the approximate dates, location, and nature of the alleged exposure to herbicides while serving in Guam.

2.  The AOJ should furnish the appellant's description of exposure to Compensation and Pension (C&P) service via e-mail at VAVBAWAS/CO/211/Agent Orange and request a review of the Department of Defense's inventory of herbicide operations to determine whether herbicides were used as alleged. 

3.  If C&P Service review does not confirm that herbicides were used as alleged, the AOJ should submit a request to The United States Joint Services Records Research Center (JSRRC) for verification of exposure to herbicides.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n).

4.  The AOJ should make arrangements for the Veteran's claims file to be returned to the examiner who provided the September 2009 addendum opinion regarding the Veteran's  claimed papular lesions, in order for the examiner to review the photograph in the claims file of the Veteran's skin to provide an opinion as to whether it is at least as likely as not (50 percent or more probability) that the Veteran has papular lesions which are related to exposure to mustard gas. 

If the etiologies of the diagnosed disorders are attributed to multiple factors/events, the examiner should specify which symptoms/diagnoses are related to which factors/events.  The examiner should clearly outline the rationale and discuss the medical principles involved for any opinions expressed.  If the requested medical opinions cannot be given, the examiner should state the reason why.

5.  The AOJ should schedule the Veteran for VA examinations, by appropriate specialists, for the Veteran's fibrosarcoma of the left thigh, Grave's disease, residuals of excision of a subcutaneous nodule of the left upper abdominal wall, and skin cancer of the arms of legs. The examiner(s) should be provided the full and accurate relevant history of these disorders.  The VA examiners should also be provided access to relevant documents in the claims file in conjunction with the examinations.

Initially, the examiners should determine whether the Veteran has any current diagnosis of fibrosarcoma of the left thigh, Grave's disease, or skin cancer of the arms of legs, or any residuals of an excision of a subcutaneous nodule of the left upper abdominal wall. For any currently diagnosed disabilities of fibrosarcoma of the left thigh, Grave's disease, or skin cancer of the arms of legs, or residuals of an excision of a subcutaneous nodule of the left upper abdominal wall, each examiner should offer an opinion as to whether it is at least as likely as not (50 percent or more probability) that the currently diagnosed disability is related to (caused or aggravated by) any incident of his active duty, to include in-service radiation, herbicide, or chemical exposures, including mustard gas and Atropine.  

If the etiologies of the diagnosed disorders are attributed to multiple factors/events, the examiner should specify which symptoms/diagnoses are related to which factors/events.  The examiner should clearly outline the rationale and discuss the medical principles involved for any opinions expressed.  If the requested medical opinions cannot be given, the examiner should state the reason why.

6.  After completion of the above, the AOJ should readjudicate the appellant's claims, including his claim for service connection for depression.  If any determination remains unfavorable to the appellant, he and his representative should be provided with a supplemental statement of the case.  The Veteran should be afforded an opportunity to respond before the case is returned to the Board for further review.  

No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may have adverse consequences on his claims.  38 C.F.R. § 3.655 (2010).  

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


